REINHARD, Presiding Judge.
Movant appeals from the motion court’s judgment dismissing his amended Rule 24.035 motion as untimely and denying relief on his pro se motion after an evidentiary hearing. The state concedes the necessity of a remand to the motion court “with instructions to conduct a Sanders1 hearing to determine why an amended motion was not [time*444ly] filed by post-conviction counsel-” Movant also addresses a point on appeal to the motion court’s denial of post-conviction relief on his pro se motion. However, judicial economy would, not be served by such piecemeal review. We remand to the motion court pursuant to the state’s concession.
KAROHL and DOWD, JJ., concur.

. See Sanders v. State, 807 S.W.2d 493 (Mo. banc 1991).